Citation Nr: 0701885	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-11 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for a right 
index finger disability.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for a right index finger 
disability, pursuant to the provisions of 38 U.S.C.A. § 1151 
(2006).


FINDING OF FACT

The veteran's right index finger disability is manifested by 
range of motion of the metacarpophalangeal joint from 0 to 90 
degrees passively, and from 0 to 30 degrees, actively; range 
of motion of the proximal interphalangeal (PIP) joint from 0 
to 45 degrees both actively and passively; and range of 
motion of the distal interphalangeal (DIP) joint from 0 to 15 
degrees both actively and passively.  There was resistance to 
motion with all ranges of motion without facial evidence that 
motion was painful.  The veteran is able to close the hand, 
and there is no evidence of muscle atrophy of the intrinsic 
muscles of the right hand.  There is no evidence of weakness, 
fatigability, incoordination, or pain on use; the disability 
does not produce loss of function of the veteran's right 
hand.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a right 
index finger disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5229 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In this case, the veteran timely appealed the rating 
initially assigned for his disability on the original grant 
of service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2006).  For the purpose of rating disability 
from arthritis, the wrist is considered a major joint.  
See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2006).  

The diagnostic codes pertaining to impairment of the hand and 
fingers apply different disability ratings based upon whether 
the major or minor arm is affected.  38 C.F.R. § 4.71a, DCs 
5213 through 5230.  The diagnostic code applicable in this 
case, however, DC 5229, which pertains to limitation of 
motion of the index finger, applies the same rating for both 
the minor and major hand.  

The veteran's right index finger has been rated as 0 percent 
disabling under DC 5229.  For digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  38 C.F.R. § 4.71a, Table "Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand."

Where there is limitation of motion of the index finger with 
a gap of less than one inch (2.5 centimeters) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible; or extension 
is limited by no more than 30 degrees, a noncompensable 
rating is warranted.  With a gap of one inch (2.5 
centimeters) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; or with extension limited by more than 30 
degrees, a 10 percent rating is warranted.  38 C.F.R. 
§ 4.17a, DC 5229.

The veteran underwent VA examination in March 2004.  At that 
time, the examiner noted that there were no treatment records 
referable to complaints regarding the right index finger or 
prescriptions written for anti-inflammatory agents for the 
right index finger in the past year.  The veteran complained 
of intermittent mild to severe pain in the right index finger 
with radiation to the dorsum of the right hand, associated 
with frequent numbness.  Physical examination revealed normal 
position and function of the hand, with range of motion of 
the PIP joint from 0 to 45 degrees both actively and 
passively, and range of motion of the DIP joint from 0 to 15 
degrees both actively and passively.  The examiner noted that 
it was difficult to perform the examination of the veteran 
because he was voluntarily resisting motion, claiming he was 
experiencing severe pain.  The ranges of motion were not felt 
to be entirely accurate, as the veteran's face was without 
expression of pain.  Similarly, the examiner noted that it 
was difficult to evaluate whether the veteran was able to 
oppose his index finger and thumb due to his voluntary 
resistance.  However, when the veteran was instructed to 
resist the tips of the examiner's fingers with his right 
index finger, he was able to resist flexion of the right 
index finger.  The examiner accordingly determined that the 
veteran had the force necessary to close the hand.  
Additionally supportive of this determination was the fact 
that there was no visible disuse muscle atrophy of the 
intrinsic muscles of the right hand, as would be seen if he 
were not able to close the hand.  With regard to whether the 
veteran was additionally limited by pain, fatigue, weakness, 
or lack of endurance following repetitive use, the examiner 
stated that he was unable to determine such because the 
veteran did not cooperate.

Here, the veteran had extension to 0 degrees of all joints of 
the right index finger, or full extension.  While he had 
flexion of the PIP joint to 45 degrees both actively and 
passively, and flexion of the DIP joint to 15 degrees both 
actively and passively, the examiner determined that the 
veteran was not cooperating due to the lack of pained 
expression on his face and that based on the veteran's 
ability to resist the tips of the examiner's fingers with his 
right index finger, he had the strength necessary to close 
the hand.  As it has not been determined that the veteran has 
a gap of one inch (2.5 centimeters) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or extension 
limited by more than 30 degrees, a 10 percent rating is not 
warranted.

The Board also finds that the veteran is not entitled to a 
compensable rating under the diagnostic criteria pertaining 
to impairment of Muscle Group VII or VIII.  Diagnostic Code 
5308 provides for a 10 percent rating for a moderate 
impairment of the muscles involved in extension of the wrist, 
fingers, and thumb, and abduction of the thumb.  38 C.F.R. 
§ 4.73, DC 5308.  As the veteran has been found to have 0 
degrees extension, or full extension, of the right index 
finger, DC 5308 cannot serve as a basis for an increased 
rating in this case.  Under DC 5307, which pertains to 
impairment of the muscles involved in flexion of the wrist 
and fingers, the impairment of these muscles must be moderate 
in order to warrant a higher disability rating of 10 percent.  
In this case, there was no visible disuse muscle atrophy of 
the intrinsic muscles of the right hand, as would be seen if 
he were not able to close the hand.  Accordingly, DC 5308 
cannot serve as a basis for an increased rating either.

With regard to alternative diagnostic codes, the Board finds 
that DCs 5003, 5010 (arthritis), and 5225 (ankylosis of the 
fingers) are not applicable in this instance, as the medical 
evidence does not show that the veteran has any of these 
conditions.  As pertains to arthritis, X-ray examination in 
March 2004 did not reveal arthritis. Additionally, in order 
for the diagnostic criteria pertaining to arthritis to apply 
in this case, there must be multiple involvements of the 
metacarpal joints.  38 C.F.R. § 4.45(f).  

In considering the effect of additional range of motion of 
the right index finger lost due to pain, fatigue, weakness, 
or lack of endurance following repetitive use, there is no 
credible evidence that any pain on use or during flare-ups, 
abnormal movement, fatigability, incoordination, or any other 
such factors results in the right index finger being limited 
in motion to the extent required for a higher rating.  See 
38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 
(1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right index finger disability does not warrant 
a compensable rating.  As the preponderance of the evidence 
is against the claim for an increased rating, the "benefit-
of-the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004; a rating 
decision in September 2004; and a statement of the case in 
February 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial compensable rating for a right index finger 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


